Title: From Benjamin Franklin to Samuel Wharton and William Trent, 3 July 1769
From: Franklin, Benjamin
To: Wharton, Samuel,Trent, William


Monday July 3. 69
Dr. Franklin presents his Compliments to Messrs. Wharton and Trent, and acquaints them that on Thursday (or Friday) last, he had a good deal of Discourse with Mr. Mildred, and afterwards with Mr. Mildred and his Solicitor Mr. Lane, when they concluded, on his Advice, to withdraw the Petition that had [been] presented to the King in Council, on Behalf of Messrs. Warder, Mitchel, &c.
 
Addressed: To / Messrs Wharton and Trent
Endorsed: Dr Franklins Card July 3d. 1769
